NUMBER 13-20-00396-CV

                           COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


              IN THE GUARDIANSHIP OF JOHARI KIBIBI POWELL,
                      AN INCAPACITATED PERSON


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                         MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

       Appellant Darius Alexander Christopher perfected an appeal from a final order

“Granting Successor Guardian’s First Supplemental Emergency Motion to Compel

[Appellant] to Return Estate Property or Reimburse the Guardianship Estate” entered by

the County Court at Law No. 5, Nueces County, Texas, in trial court cause number 2018-

GU-00066-5 in favor of appellee Paul Swacina, as the guardian of the estate and person

of Johari K. Powell.
       Appellee has filed an “Agreed Motion to Dismiss for Mootness.” The motion states,

in relevant part, that “[appellant] has attempted to comply with the [trial court’s] Order,”

and appellant’s compliance has rendered the appeal moot. The parties request that this

Court dismiss the appeal. Appellee’s agreed motion complies with Texas Rule of

Appellate Procedure 42.1. See TEX. R. APP. P. 42.1(a)(2).

       Accordingly, appellee’s agreed motion to dismiss is granted. We hereby dismiss

this appeal without passing on the merits of the case. See id. R. 42.1(a)(2)(A), 43.2(f).

Costs will be taxed against appellant. See id. R. 42.1(d).


                                                               CLARISSA SILVA
                                                               Justice

Delivered and filed on the
22nd day of April, 2021.




                                             2